cca_2017060213301447 id uilc number release date from sent friday june pm to cc bcc subject re form 870-pt for tefra case you have requested assistance on who may sign a form 870-pt on behalf of a terminated trust trust a which is a notice_partner in a tefra partnership each notice_partner must individually sign a form 870-pt to agree to adjustments proposed to partnership items we recommend that you first verify whether the trust was terminated under state law irm exhibit provides that the trustee must sign the form pt if signing on behalf of the trust and all beneficiaries individual beneficiaries may sign to bind themselves if the trust has terminated under state law you will need to research state law to determine who has the authority to act for the trust a state usually has a winding up law that addresses who may act for an entity after dissolution we do not believe trust b will be implicated unless state law shows that trust b can legally act for trust a such as being a successor-in-interest if you cannot identify someone under state law who can act for the trust then other options will be to secure a form 870-pt from each beneficiary or to issue an fpaa
